Exhibit 10.2

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

6.125% Senior Notes due 2024

This REGISTRATION RIGHTS AGREEMENT dated February 11, 2016 (this “Agreement”),
is entered into by and among Centene Escrow Corporation (the “Escrow Issuer”), a
Delaware corporation and a wholly owned subsidiary of Centene Corporation (the
“Company”), and Wells Fargo Securities, LLC, Barclays Capital Inc., Citigroup
Global Markets Inc. and SunTrust Robinson Humphrey, Inc., as representatives
(the “Representatives”) of the initial purchasers listed in Schedule I to the
Purchase Agreement (as defined below) (the “Initial Purchasers”).

The Escrow Issuer, the Company and the Representatives, for themselves and on
behalf of the several Initial Purchasers, are parties to the purchase agreement
dated January 28, 2016 (the “Purchase Agreement”), which provides for the sale
by the Escrow Issuer to the Initial Purchasers of $1,000,000,000 aggregate
principal amount of the Escrow Issuer’s 6.125% Senior Notes due 2024 (the
“Securities”) and $1,400,000,000 aggregate principal amount of the Escrow
Issuer’s 5.625% Senior Notes due 2021 (the “Other Securities”).

Concurrently with the consummation of the Acquisition (as defined below), the
Company will enter into a supplemental indenture relating to the Indenture (as
defined below), which supplemental indenture will cause the obligations of the
Escrow Issuer under the Indenture to be assumed by the Company, and the Company
will execute and deliver a joinder to this Agreement, which will cause the
obligations of the Escrow Issuer under this Agreement to be assumed by the
Company. Concurrently with the consummation of the Acquisition, the Company will
also enter into a supplemental indenture relating to the indenture governing the
Other Securities, which supplemental indenture will cause the obligations of the
Escrow Issuer under the indenture governing the Other Securities to be assumed
by the Company, and will also enter into a joinder to the registration rights
agreement related to the Other Securities, which will cause the obligations of
the Escrow Issuer under the registration rights agreement related to the Other
Securities to be assumed by the Company.

As an inducement to the Initial Purchasers to enter into the Purchase Agreement,
the Escrow Issuer has agreed to provide to the Initial Purchasers and their
direct and indirect transferees the registration rights set forth in this
Agreement. The execution and delivery of this Agreement is a condition to the
closing under the Purchase Agreement.

In consideration of the foregoing, the parties hereto agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“Acquisition” shall mean the Company’s proposed acquisition of Health Net, Inc.,
a Delaware corporation.



--------------------------------------------------------------------------------

“Additional Guarantor” shall mean any subsidiary of the Issuer that executes a
Guarantee under the Indenture after the date of this Agreement.

“Agreement” shall have the meaning set forth in the preamble.

“Blackout Period” shall have the meaning set forth in Section 3(d) hereof.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

“Escrow Issuer” shall have the meaning set forth in the preamble and shall also
include the Escrow Issuer’s successors.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.

“Exchange Offer” shall mean the exchange offer by the Issuer and, if applicable,
the Guarantors of Exchange Securities for Registrable Securities pursuant to
Section 2(a) hereof.

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

“Exchange Securities” shall mean senior notes issued by the Issuer and, if
applicable, guaranteed by the Guarantors under the Indenture containing terms
identical to the Securities (except that the Exchange Securities will not be
subject to restrictions on transfer or to any increase in annual interest rate
for failure to comply with this Agreement) and to be offered to Holders of
Securities in exchange for Securities pursuant to the Exchange Offer.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Free Writing Prospectus” means each free writing prospectus (as defined in Rule
405 under the Securities Act) prepared by or on behalf of the Escrow Issuer or
the Company or used or referred to by the Escrow Issuer or the Company in
connection with the sale of the Securities or the Exchange Securities.

 

2



--------------------------------------------------------------------------------

“Guarantees” shall mean the guarantees of the Securities and guarantees of the
Exchange Securities by the Guarantors under the Indenture.

“Guarantors” shall mean any subsidiary of the Issuer that executes a Guarantee
of the Securities to the extent such Guarantee remains in effect and has not
been discharged or terminated in accordance with the terms of the Indenture.

“Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that, for purposes of Section 4 and Section 5 hereof, the
term “Holders” shall include Participating Broker-Dealers.

“Indemnified Person” shall have the meaning set forth in Section 5(c) hereof.

“Indemnifying Person” shall have the meaning set forth in Section 5(c) hereof.

“Indenture” shall mean the Indenture relating to the Securities dated as of
February 11, 2016, among the Escrow Issuer and the Trustee, and as the same may
be amended and supplemented from time to time in accordance with the terms
thereof.

“Initial Purchasers” shall have the meaning set forth in the preamble.

“Inspector” shall have the meaning set forth in Section 3(a)(xiv) hereof.

“Issuer” shall mean (i) prior to the consummation of the Acquisition, the Escrow
Issuer and (ii) after the consummation of the Acquisition, the Company.

“Issuer Information” shall have the meaning set forth in Section 5(a) hereof.

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities; provided that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, any Registrable Securities owned
directly or indirectly by the Escrow Issuer, the Company or any of their
respective affiliates shall not be counted in determining whether such consent
or approval was given by the Holders of such required percentage or amount; and
provided, further, that if the Escrow Issuer or the Company shall issue any
additional Securities under the Indenture prior to consummation of the Exchange
Offer or, if applicable, the effectiveness of any Shelf Registration Statement,
such additional Securities and the Registrable Securities to which this
Agreement relates shall be treated together as one class for purposes of
determining whether the consent or approval of Holders of a specified percentage
of Registrable Securities has been obtained.

“Notice and Questionnaire” shall mean a notice of registration statement and
selling security holder questionnaire distributed to any Holder by the Issuer
upon receipt of a Shelf Request from such Holder.

“Other Securities” shall have the meaning set forth in the preamble.

 

3



--------------------------------------------------------------------------------

“Participating Broker-Dealers” shall have the meaning set forth in Section 4(a)
hereof.

“Participating Holder” shall mean any Holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Issuer in
accordance with Section 2(b) hereof.

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

“Prospectus” shall mean the prospectus included in, or, pursuant to the rules
and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.

“Purchase Agreement” shall have the meaning set forth in the preamble.

“Registrable Securities” shall mean the Securities; provided that the Securities
shall cease to be Registrable Securities (i) when a Registration Statement with
respect to such Securities has become effective under the Securities Act and
such Securities have been exchanged or disposed of pursuant to such Registration
Statement, (ii) when such Securities cease to be outstanding or (iii) except in
the case of Securities that otherwise remain Registrable Securities and that are
held by an Initial Purchaser and that are ineligible to be exchanged in the
Exchange Offer, when the Exchange Offer is consummated.

“Registration Default” shall mean the occurrence of any of the following:
(i) the Exchange Offer is not completed on or prior to the Target Registration
Date, (ii) the Shelf Registration Statement, if required pursuant to
Section 2(b)(i) or Section 2(b)(ii) hereof, has not become effective on or prior
to the Target Registration Date, (iii) if the Issuer receives a Shelf Request
pursuant to Section 2(b)(iii), the Shelf Registration Statement required to be
filed thereby has not become effective by the later of (a) the Target
Registration Date and (b) 90 days after delivery of such Shelf Request, (iv) the
Shelf Registration Statement, if required by this Agreement, has become
effective and thereafter ceases to be effective or the Prospectus contained
therein ceases to be usable for resales of Registrable Securities, in each case
whether or not permitted by this Agreement, at any time during the Shelf
Effectiveness Period, and such failure to remain effective or usable for resales
of Registrable Securities exists for more than 45 days (whether or not
consecutive) in any 12-month period or (v) the Shelf Registration Statement, if
required by this Agreement, has become effective and thereafter, on more than
two occasions in any 12-month period during the Shelf Effectiveness Period, the
Shelf Registration Statement ceases to be effective or the Prospectus contained
therein ceases to be usable, in each case whether or not permitted by this
Agreement.

 

4



--------------------------------------------------------------------------------

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Issuer and, if applicable, the Guarantors with this
Agreement, including without limitation: (i) all SEC, stock exchange or FINRA
registration and filing fees, (ii) all fees and expenses incurred in connection
with compliance with state securities or blue sky laws (including reasonable
fees and disbursements of counsel for any Underwriters or Holders in connection
with blue sky qualification of any Exchange Securities or Registrable
Securities), (iii) all expenses of any Persons in preparing or assisting in
preparing, word processing, printing and distributing any Registration
Statement, any Prospectus, any Free Writing Prospectus and any amendments or
supplements thereto, any underwriting agreements, securities sales agreements or
other similar agreements and any other documents relating to the performance of
and compliance with this Agreement, (iv) all rating agency fees, (v) all fees
and disbursements relating to the qualification of the Indenture under
applicable securities laws, (vi) the reasonable fees and disbursements of the
Trustee and its counsel, (vii) the fees and disbursements of counsel for the
Issuer and, if applicable, the Guarantors and, in the case of a Shelf
Registration Statement, the fees and disbursements of one counsel for the
Participating Holders (which counsel shall be selected by the Participating
Holders holding a majority of the aggregate principal amount of Registrable
Securities held by such Participating Holders and which counsel may also be
counsel for the Initial Purchasers) and (viii) the fees and disbursements of the
independent registered public accountants of the Issuer and, if applicable, the
Guarantors, including the expenses of any special audits or “comfort” letters
required by or incident to the performance of and compliance with this
Agreement, but excluding fees and expenses of counsel to the Underwriters (other
than fees and expenses set forth in clause (ii) above) or the Holders and
underwriting discounts and commissions, brokerage commissions and transfer
taxes, if any, relating to the sale or disposition of Registrable Securities by
a Holder.

“Registration Statement” shall mean any registration statement of the Issuer
and, if applicable, the Guarantors that covers any of the Exchange Securities or
Registrable Securities pursuant to the provisions of this Agreement and all
amendments and supplements to any such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein or deemed a part thereof, all exhibits thereto and any document
incorporated by reference therein.

“Representatives” shall have the meaning set forth in the preamble.

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities” shall have the meaning set forth in the preamble.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Shelf Effectiveness Period” shall have the meaning set forth in Section 2(b)
hereof.

 

5



--------------------------------------------------------------------------------

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Issuer and, if applicable, the Guarantors that covers all or a portion of
the Registrable Securities (but no other securities other than the Other
Securities unless approved by a majority in aggregate principal amount of the
Registrable Securities held by the Participating Holders) on an appropriate form
under Rule 415 under the Securities Act, or any similar rule that may be adopted
by the SEC, and all amendments and supplements to such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein or deemed a part thereof, all exhibits thereto and any
document incorporated by reference therein.

“Shelf Request” shall have the meaning set forth in Section 2(b) hereof.

“Staff” shall mean the staff of the SEC.

“Target Registration Date” shall mean the date that is 365 days from the date
hereof.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.

“Trustee” shall mean with respect to the Indenture, The Bank of New York Mellon
Trust Company, N.A. until a successor replaces it and, thereafter, means the
successor.

“Underwriter” shall have the meaning set forth in Section 3(e) hereof.

“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.

2. Registration Under the Securities Act. (a) To the extent not prohibited by
any applicable law or applicable interpretations of the Staff, the Issuer and,
if applicable, the Guarantors shall use their reasonable best efforts to
(x) cause to be filed an Exchange Offer Registration Statement covering an offer
to the Holders to exchange all the Registrable Securities for Exchange
Securities, provided that the Issuer and the Guarantors shall not be obligated
to cause to be filed separate Exchange Offer Registration Statements covering
the Registrable Securities and the Other Securities that are registrable
securities (as such term is defined in the registration rights agreement related
to the Other Securities), and (y) have such Registration Statement become and
remain effective until 180 days after the last Exchange Date for use by one or
more Participating Broker-Dealers. Unless not permitted by applicable law or SEC
policy, the Issuer and, if applicable, the Guarantors shall commence the
Exchange Offer promptly after the Exchange Offer Registration Statement is
declared effective by the SEC and use their reasonable best efforts to complete
the Exchange Offer not later than 60 days after such effective date.

 

6



--------------------------------------------------------------------------------

After the Exchange Offer Registration Statement has become effective, the Issuer
and, if applicable, the Guarantors shall commence the Exchange Offer by mailing
or making available the related Prospectus, appropriate letters of transmittal
and other accompanying documents to each Holder stating, in addition to such
other disclosures as are required by applicable law, substantially the
following:

 

(i) that the Exchange Offer is being made pursuant to this Agreement and that
all Registrable Securities validly tendered and not properly withdrawn will be
accepted for exchange;

 

(ii) the dates of acceptance for exchange (which shall be a period of at least
20 Business Days from the date such notice is mailed or made available) (the
“Exchange Dates”);

 

(iii) that any Registrable Security not tendered will remain outstanding and
continue to accrue interest but will not retain any rights under this Agreement,
except as otherwise specified herein;

 

(iv) that any Holder electing to have a Registrable Security exchanged pursuant
to the Exchange Offer will be required to (A) surrender such Registrable
Security, together with the appropriate letters of transmittal, to the
institution and at the address and in the manner specified in the notice, or
(B) effect such exchange otherwise in compliance with the applicable procedures
of the depositary for such Registrable Security, in each case prior to the close
of business on the last Exchange Date; and

 

(v) that any Holder will be entitled to withdraw its election, not later than
the close of business on the last Exchange Date, by (A) sending to the
institution and at the address specified in the notice, a telegram, facsimile
transmission or letter setting forth the name of such Holder, the principal
amount of Registrable Securities delivered for exchange and a statement that
such Holder is withdrawing its election to have such Securities exchanged or
(B) effecting such withdrawal in compliance with the applicable procedures of
the depositary for the Registrable Securities.

As a condition to participating in the Exchange Offer, a Holder will be required
to represent to the Issuer and, if applicable, the Guarantors that (1) any
Exchange Securities to be received by it will be acquired in the ordinary course
of its business, (2) at the time of the commencement of the Exchange Offer it
has no arrangement or understanding with any Person to participate in the
distribution (within the meaning of the Securities Act) of the Exchange
Securities in violation of the provisions of the Securities Act, (3) it is not
an “affiliate” (within the meaning of Rule 405 under the Securities Act) of the
Escrow Issuer, the Company or, if applicable, any Guarantor and (4) if such
Holder is a broker-dealer that will receive Exchange Securities for its own
account in exchange for Registrable Securities that were acquired as a result of
market-making or other trading activities, then such Holder will deliver a
Prospectus (or, to the extent permitted by law, make available a Prospectus to
purchasers) in connection with any resale of such Exchange Securities.

 

7



--------------------------------------------------------------------------------

As soon as practicable after the last Exchange Date, the Issuer and, if
applicable, the Guarantors shall:

 

(I) accept for exchange Registrable Securities or portions thereof validly
tendered and not properly withdrawn pursuant to the Exchange Offer; and

 

(II) deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Issuer and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities tendered by such Holder.

The Issuer and, if applicable, the Guarantors shall use their reasonable best
efforts to complete the Exchange Offer as provided above and shall comply with
the applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer. The
Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate any applicable law or applicable interpretations
of the Staff.

(b) In the event that (i) the Issuer and, if applicable, the Guarantors
determine that the Exchange Offer Registration provided for in Section 2(a)
hereof is not available or the Exchange Offer may not be completed as soon as
practicable after the last Exchange Date because it would violate any applicable
law or applicable interpretations of the Staff, (ii) the Exchange Offer is not
for any other reason completed by the Target Registration Date or (iii) upon
receipt of a written request (a “Shelf Request”) from any Initial Purchaser
representing that it holds Registrable Securities that are or were ineligible to
be exchanged in the Exchange Offer, the Issuer and, if applicable, the
Guarantors shall use their reasonable best efforts to cause to be filed as soon
as practicable after such determination, date or Shelf Request, as the case may
be, a Shelf Registration Statement providing for the sale of all the Registrable
Securities by the Holders thereof and to have such Shelf Registration Statement
become effective; provided that no Holder will be entitled to have any
Registrable Securities included in any Shelf Registration Statement, or be
entitled to use the prospectus forming a part of such Shelf Registration
Statement, until such Holder shall have delivered a completed and signed Notice
and Questionnaire and provided such other information regarding such Holder to
the Issuer as is contemplated by Section 3(b) hereof, and provided further that
the Issuer and the Guarantors shall not be obligated to cause to be filed
separate Shelf Registration Statements covering the Registrable Securities and
the Other Securities that are registrable securities (as such term is defined in
the registration rights agreement related to the Other Securities).

In the event that the Issuer and, if applicable, the Guarantors are required to
file a Shelf Registration Statement pursuant to clause (iii) of the preceding
paragraph, the Issuer and, if applicable, the Guarantors shall use their
reasonable best efforts to file and

 

8



--------------------------------------------------------------------------------

have become effective both an Exchange Offer Registration Statement pursuant to
Section 2(a) hereof with respect to all Registrable Securities and a Shelf
Registration Statement (which may be a combined Registration Statement with the
Exchange Offer Registration Statement) with respect to offers and sales of
Registrable Securities held by the Initial Purchasers after completion of the
Exchange Offer.

The Issuer and, if applicable, the Guarantors agree to use their reasonable best
efforts to keep the Shelf Registration Statement continuously effective, except
during any Blackout Period permitted by Section 3(d) hereof, until the earlier
to occur of (i) the date when the Securities cease to be Registrable Securities
and (ii) one year following the date when such Shelf Registration Statement
becomes effective (the “Shelf Effectiveness Period”). The Issuer and, if
applicable, the Guarantors further agree to supplement or amend the Shelf
Registration Statement, the related Prospectus and any Free Writing Prospectus
if required by the rules, regulations or instructions applicable to the
registration form used by the Issuer for such Shelf Registration Statement or by
the Securities Act or by any other rules and regulations thereunder or if
reasonably requested in writing by a Participating Holder of Registrable
Securities with respect to information relating to such Holder, and to use their
reasonable best efforts to cause any such amendment to become effective, if
required, and such Shelf Registration Statement, Prospectus or Free Writing
Prospectus, as the case may be, to become usable as soon as thereafter
practicable. The Issuer and, if applicable, the Guarantors agree to furnish to
the Participating Holders copies of any such supplement or amendment promptly
after its being used or filed with the SEC.

(c) The Issuer and, if applicable, the Guarantors shall pay all Registration
Expenses in connection with any registration pursuant to Section 2(a) or
Section 2(b) hereof. Each Holder shall pay all underwriting discounts and
commissions, brokerage commissions and transfer taxes, if any, relating to the
sale or disposition of such Holder’s Registrable Securities pursuant to the
Shelf Registration Statement.

(d) An Exchange Offer Registration Statement pursuant to Section 2(a) hereof
will not be deemed to have become effective unless it has been declared
effective by the SEC. A Shelf Registration Statement pursuant to Section 2(b)
hereof will not be deemed to have become effective unless it has been declared
effective by the SEC or is automatically effective upon filing with the SEC as
provided by Rule 462 under the Securities Act.

If a Registration Default occurs, the interest rate on the Registrable
Securities will be increased by (i) 0.25% per annum for the first 90-day period
beginning on the day immediately following such Registration Default and (ii) an
additional 0.25% per annum with respect to each subsequent 90-day period, in
each case until and including the date such Registration Default ends, up to a
maximum increase of 1.00% per annum. A Registration Default ends when the
Securities cease to be Registrable Securities or, if earlier, (1) in the case of
a Registration Default under clause (i) of the definition thereof, when the
Exchange Offer is completed, (2) in the case of a Registration Default under
clause (ii) or clause (iii) of the definition thereof, when the Shelf
Registration Statement becomes effective or (3) in the case of a Registration
Default under clause (iv) or clause (v)

 

9



--------------------------------------------------------------------------------

of the definition thereof, when the Shelf Registration Statement again becomes
effective or the Prospectus again becomes usable. If at any time more than one
Registration Default has occurred and is continuing, then, until the next date
that there is no Registration Default, the increase in interest rate provided
for by this paragraph shall apply as if there occurred a single Registration
Default that begins on the date that the earliest such Registration Default
occurred and ends on such next date that there is no Registration Default. The
parties hereto agree that the additional interest provided for in this
Section 2(d) is intended to constitute the sole remedy for monetary damages in
connection with any Registration Default.

3. Registration Procedures. (a) In connection with their obligations pursuant to
Section 2(a) and Section 2(b) hereof, the Issuer and, if applicable, the
Guarantors shall as expeditiously as possible:

(i) prepare and file with the SEC a Registration Statement on the appropriate
form under the Securities Act, which form (A) shall be selected by the Issuer
and, if applicable, the Guarantors, (B) shall, in the case of a Shelf
Registration, be available for the sale of the Registrable Securities by the
Holders thereof and (C) shall comply as to form in all material respects with
the requirements of the applicable form and include or incorporate by reference
all financial statements required by the SEC to be filed therewith; and use
their reasonable best efforts to cause such Registration Statement to become
effective and remain effective for the applicable period in accordance with
Section 2 hereof, except during any Blackout Period permitted by Section 3(d)
hereof;

(ii) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement effective for the applicable period in accordance with Section 2
hereof, except during any Blackout Period permitted by Section 3(d) hereof, and
cause each Prospectus to be supplemented by any required prospectus supplement
and, as so supplemented, to be filed pursuant to Rule 424 under the Securities
Act; and keep each Prospectus current during the period described in
Section 4(3) of and Rule 174 under the Securities Act that is applicable to
transactions by brokers or dealers with respect to the Registrable Securities or
Exchange Securities;

(iii) to the extent any Free Writing Prospectus is used, file with the SEC any
Free Writing Prospectus that is required to be filed by the Issuer or the
Guarantors with the SEC in accordance with the Securities Act and to retain any
Free Writing Prospectus not required to be filed;

(iv) in the case of a Shelf Registration, furnish to each Participating Holder,
to counsel for the Initial Purchasers, to counsel for such Participating Holders
and to each Underwriter of an Underwritten Offering of Registrable Securities,
if any, without charge, as many copies of each Prospectus, preliminary
prospectus or Free Writing Prospectus, and any amendment or supplement thereto,
as such Participating Holder, counsel or Underwriter may reasonably request in
order to facilitate the sale or other disposition of the Registrable Securities
thereunder; and, subject to Section 3(c) hereof, the Issuer and, if applicable,
the Guarantors consent to the use of such Prospectus,

 

10



--------------------------------------------------------------------------------

preliminary prospectus or such Free Writing Prospectus and any amendment or
supplement thereto in accordance with applicable law by each of the
Participating Holders and any such Underwriters in connection with the offering
and sale of the Registrable Securities covered by and in the manner described in
such Prospectus, preliminary prospectus or such Free Writing Prospectus or any
amendment or supplement thereto in accordance with applicable law;

(v) use their reasonable best efforts to register or qualify the Registrable
Securities under all applicable state securities or blue sky laws of such
jurisdictions as any Participating Holder shall reasonably request in writing by
the time the applicable Registration Statement becomes effective; cooperate with
such Participating Holders in connection with any filings required to be made
with FINRA; and do any and all other acts and things that may be reasonably
necessary or advisable to enable each Participating Holder to complete the
disposition in each such jurisdiction of the Registrable Securities owned by
such Participating Holder; provided that neither the Issuer nor any Guarantor
shall be required to (1) qualify as a foreign corporation or other entity or as
a dealer in securities in any such jurisdiction where it would not otherwise be
required to so qualify, (2) file any general consent to service of process in
any such jurisdiction or (3) subject itself to taxation in any such jurisdiction
if it is not so subject;

(vi) notify counsel for the Initial Purchasers and, in the case of a Shelf
Registration, notify each Participating Holder and counsel for such
Participating Holders promptly and, if requested in writing by any such
Participating Holder or counsel, confirm such advice in writing (1) when a
Registration Statement has become effective, when any post-effective amendment
thereto has been filed and becomes effective, when any Free Writing Prospectus
has been filed or any amendment or supplement to the Prospectus or any Free
Writing Prospectus has been filed, (2) of any request by the SEC or any state
securities authority for amendments and supplements to a Registration Statement,
Prospectus or any Free Writing Prospectus or for additional information after
the Registration Statement has become effective, (3) of the issuance by the SEC
or any state securities authority of any stop order suspending the effectiveness
of a Registration Statement or the initiation of any proceedings for that
purpose, including the receipt by the Issuer of any notice of objection of the
SEC to the use of a Shelf Registration Statement or any post-effective amendment
thereto pursuant to Rule 401(g)(2) under the Securities Act, (4) if, between the
applicable effective date of a Shelf Registration Statement and the closing of
any sale of Registrable Securities covered thereby, the representations and
warranties of the Escrow Issuer, the Company or any Guarantor contained in any
underwriting agreement, securities sales agreement or other similar agreement,
if any, relating to an offering of such Registrable Securities cease to be true
and correct in all material respects or if the Escrow Issuer, the Company or any
Guarantor receives any notification with respect to the suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation of any proceeding for such purpose, (5) of the happening of any event
during the period a Registration Statement is effective that makes any statement
made in such Registration Statement or the related Prospectus or any Free
Writing Prospectus untrue in any material respect or that requires the making of
any changes in such Registration Statement or Prospectus or any Free Writing
Prospectus in order to make the statements therein not misleading and

 

11



--------------------------------------------------------------------------------

(6) of any determination by the Issuer or any Guarantor that a post-effective
amendment to a Registration Statement or any amendment or supplement to the
Prospectus or any Free Writing Prospectus would be appropriate;

(vii) use their reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement or, in the case of a
Shelf Registration, the resolution of any objection of the SEC pursuant to Rule
401(g)(2) under the Securities Act, including by filing an amendment to such
Registration Statement on the proper form, at the earliest possible moment and
provide immediate notice to each Holder or Participating Holder of the
withdrawal of any such order or such resolution;

(viii) in the case of a Shelf Registration, furnish to each Participating
Holder, without charge, upon request in writing, at least one conformed copy of
each Registration Statement and any post-effective amendment thereto (without
any documents incorporated therein by reference or exhibits thereto, unless
requested);

(ix) in the case of a Shelf Registration, cooperate with the Participating
Holders to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be sold and not bearing any restrictive
legends and enable such Registrable Securities to be issued in such
denominations and registered in such names (consistent with the provisions of
the Indenture) as such Participating Holders may reasonably request in writing
at least one Business Day prior to the closing of any sale of Registrable
Securities;

(x) subject to the Issuer’s right to, pursuant to Section 3(d), suspend the
disposition of Registrable Securities pursuant to a Registration Statement, upon
the occurrence of any event contemplated by Section 3(a)(vi)(5) hereof, use
their reasonable best efforts to prepare and file with the SEC a supplement or
post-effective amendment to the applicable Exchange Offer Registration Statement
or Shelf Registration Statement or the related Prospectus or any Free Writing
Prospectus or any document incorporated therein by reference or file any other
required document so that, as thereafter delivered (or, to the extent permitted
by law, made available) to purchasers of the Registrable Securities, such
Prospectus or Free Writing Prospectus, as the case may be, will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; and the Issuer and, if applicable, the
Guarantors shall notify the Participating Holders (in the case of a Shelf
Registration Statement) and the Initial Purchasers and any Participating
Broker-Dealers known to the Issuer (in the case of an Exchange Offer
Registration Statement) to suspend use of the Prospectus or any Free Writing
Prospectus as promptly as practicable after the occurrence of such an event, and
such Participating Holders, such Participating Broker-Dealers and the Initial
Purchasers, as applicable, hereby agree to suspend use of the Prospectus or any
Free Writing Prospectus, as the case may be, until the Issuer and, if
applicable, the Guarantors have amended or supplemented the Prospectus or the
Free Writing Prospectus, as the case may be, to correct such misstatement or
omission;

 

12



--------------------------------------------------------------------------------

(xi) a reasonable time prior to the filing of any Registration Statement, any
Prospectus, any Free Writing Prospectus, any amendment to a Registration
Statement or amendment or supplement to a Prospectus or a Free Writing
Prospectus or of any document that is to be incorporated by reference into a
Registration Statement, a Prospectus or a Free Writing Prospectus after initial
filing of a Registration Statement, provide copies of such document to the
Initial Purchasers and their counsel (and, in the case of a Shelf Registration
Statement, to the Participating Holders and their counsel) and make such of the
representatives of the Issuer and, if applicable, the Guarantors as shall be
reasonably requested in writing by the Initial Purchasers or their counsel (and,
in the case of a Shelf Registration Statement, the Participating Holders or
their counsel) available for discussion of such document; and the Issuer and, if
applicable, the Guarantors shall not, at any time after initial filing of a
Registration Statement, use or file any Prospectus, any Free Writing Prospectus,
any amendment of or supplement to a Registration Statement or a Prospectus or a
Free Writing Prospectus, or any document that is to be incorporated by reference
into a Registration Statement, a Prospectus or a Free Writing Prospectus, of
which the Initial Purchasers and their counsel (and, in the case of a Shelf
Registration Statement, the Participating Holders and their counsel) shall not
have previously been advised and furnished a copy or to which the Initial
Purchasers or their counsel (and, in the case of a Shelf Registration Statement,
the Participating Holders or their counsel) shall reasonably object;

(xii) obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the initial effective date of a
Registration Statement;

(xiii) cause the Indenture to be qualified under the Trust Indenture Act in
connection with the registration of the Exchange Securities or Registrable
Securities, as the case may be; cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for the Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and
execute, and use their reasonable best efforts to cause the Trustee to execute,
all documents as may be required to effect such changes and all other forms and
documents required to be filed with the SEC to enable the Indenture to be so
qualified in a timely manner;

(xiv) in the case of a Shelf Registration, make available for inspection by a
representative of the Participating Holders (an “Inspector”), any Underwriter
participating in any disposition pursuant to such Shelf Registration Statement,
any attorneys and accountants designated by a majority in aggregate principal
amount of the Registrable Securities held by the Participating Holders to be
covered by such Shelf Registration and any attorneys and accountants designated
by such Underwriter, at reasonable times and in a reasonable manner, all
pertinent financial and other records, documents and properties of the Issuer
and its subsidiaries, and cause the respective officers, directors and employees
of the Issuer and, if applicable, the Guarantors to supply all information
reasonably requested by any such Inspector, Underwriter, attorney or accountant
in connection with a Shelf Registration Statement; provided that if any such
information is identified by the Issuer or any Guarantor as being confidential
or proprietary, each Person receiving such information shall take such actions
as are

 

13



--------------------------------------------------------------------------------

reasonably necessary to protect the confidentiality of such information to the
extent such action is otherwise not inconsistent with, an impairment of or in
derogation of the rights and interests of any Inspector, Holder or Underwriter;

(xv) in the case of a Shelf Registration, use their reasonable best efforts to
cause all Registrable Securities to be listed on any securities exchange or any
automated quotation system on which similar securities issued or guaranteed by
the Issuer or any Guarantor are then listed if requested by the Majority
Holders, to the extent such Registrable Securities satisfy applicable listing
requirements;

(xvi) if reasonably requested in writing by any Participating Holder, promptly
include or incorporate by reference in a Prospectus supplement or post-effective
amendment such information with respect to such Participating Holder as such
Participating Holder reasonably requests in writing to be included therein and
make all required filings of such Prospectus supplement or such post-effective
amendment as soon as the Issuer has received notification of the matters to be
so included in such filing;

(xvii) in the case of a Shelf Registration, enter into such customary agreements
and take all such other actions in connection therewith (including those
requested in writing by the Participating Holders of a majority in principal
amount of the Registrable Securities covered by the Shelf Registration
Statement) in order to expedite or facilitate the disposition of such
Registrable Securities including, but not limited to, an Underwritten Offering
and in such connection, (1) to the extent possible, make such representations
and warranties to the Participating Holders and any Underwriters of such
Registrable Securities with respect to the business of the Issuer and its
subsidiaries and the Registration Statement, Prospectus, any Free Writing
Prospectus and documents incorporated by reference or deemed incorporated by
reference, if any, in each case, in form, substance and scope as are customarily
made by issuers to underwriters in underwritten offerings and confirm the same
if and when requested, (2) obtain opinions of counsel to the Issuer and, if
applicable, the Guarantors (which counsel and opinions, in form, scope and
substance, shall be reasonably satisfactory to the Participating Holders and
such Underwriters and their respective counsel) addressed to each Participating
Holder and Underwriter of Registrable Securities, covering the matters
customarily covered in opinions requested in underwritten offerings, (3) obtain
“comfort” letters from the independent registered public accountants of the
Issuer and, if applicable, the Guarantors (and, if necessary, any other
registered public accountant of any subsidiary of the Issuer or, if applicable,
any Guarantor, or of any business acquired by the Issuer or, if applicable, any
Guarantor for which financial statements and financial data are or are required
to be included in the Registration Statement) addressed to each Participating
Holder (to the extent permitted by applicable professional standards) and
Underwriter of Registrable Securities, such letters to be in customary form and
covering matters of the type customarily covered in “comfort” letters in
connection with underwritten offerings, including but not limited to financial
information contained in any preliminary prospectus, Prospectus or Free Writing
Prospectus and (4) deliver such documents and certificates as may be reasonably
requested in writing by the Holders of a majority in principal amount of the
Registrable Securities being sold or the Underwriters, and which are customarily
delivered in underwritten offerings, to evidence the continued validity of

 

14



--------------------------------------------------------------------------------

the representations and warranties of the Issuer and, if applicable, the
Guarantors made pursuant to clause (1) above and to evidence compliance with any
customary conditions contained in an underwriting agreement; and

(xviii) so long as any Registrable Securities remain outstanding, cause each
Additional Guarantor upon the creation, acquisition or designation by the Issuer
of such Additional Guarantor, to execute a counterpart to this Agreement in the
form attached hereto as Annex A and to deliver such counterpart, together with
an opinion of counsel as to the enforceability thereof against such entity, to
the Initial Purchasers no later than five Business Days following the execution
thereof.

(b) In the case of a Shelf Registration Statement, the Issuer may require each
Participating Holder to furnish to the Issuer a Notice and Questionnaire, and
any amendments or supplements thereto, and such other information regarding such
Holder and the proposed disposition by such Holder of such Registrable
Securities as the Issuer and, if applicable, the Guarantors may from time to
time reasonably request in writing.

(c) Each Participating Holder agrees that, upon receipt of any notice from the
Issuer and, if applicable, the Guarantors of the happening of any event of the
kind described in Section 3(a)(vi)(3) or Section 3(a)(vi)(5) hereof, such
Participating Holder will forthwith discontinue disposition of Registrable
Securities pursuant to the Shelf Registration Statement until such Participating
Holder’s receipt of the copies of the supplemented or amended Prospectus and any
Free Writing Prospectus contemplated by Section 3(a)(x) hereof and, if so
directed by the Issuer and, if applicable, the Guarantors, such Participating
Holder will deliver to the Issuer and, if applicable, the Guarantors all copies
in its possession, other than permanent file copies then in such Participating
Holder’s possession, of the Prospectus and any Free Writing Prospectus covering
such Registrable Securities that is current at the time of receipt of such
notice.

(d) If the Issuer and, if applicable, the Guarantors shall give any notice to
suspend the disposition of Registrable Securities pursuant to a Registration
Statement (a “Blackout Period”), the Issuer and, if applicable, the Guarantors
shall extend the period during which such Registration Statement shall be
maintained effective pursuant to this Agreement by the number of days during the
Blackout Period from and including the date of the giving of such notice to and
including the date when the Holders of such Registrable Securities shall have
received copies of the supplemented or amended Prospectus or any Free Writing
Prospectus necessary to resume such dispositions. The Issuer and, if applicable,
the Guarantors may give any such notice only twice during any 365-day period and
any such Blackout Periods shall not exceed an aggregate of 90 days during any
365-day period and there shall not be more than two Blackout Periods in effect
during any 365- day period.

(e) The Participating Holders who desire to do so may sell such Registrable
Securities in an Underwritten Offering. In any such Underwritten Offering, the
investment bank or investment banks and manager or managers (each an
“Underwriter”) that will administer the offering will be selected by the Holders
of a majority in principal amount of the Registrable Securities included in such
offering; provided that such Underwriters shall be reasonably acceptable to the
Issuer.

 

15



--------------------------------------------------------------------------------

4. Participation of Broker-Dealers in Exchange Offer. (a) The Staff has taken
the position that any broker-dealer that receives Exchange Securities for its
own account in the Exchange Offer in exchange for Securities that were acquired
by such broker-dealer as a result of market-making or other trading activities
(a “Participating Broker-Dealer”) may be deemed to be an “underwriter” within
the meaning of the Securities Act and must deliver a prospectus meeting the
requirements of the Securities Act in connection with any resale of such
Exchange Securities.

The Issuer and, if applicable, the Guarantors understand that it is the Staff’s
position that if the Prospectus contained in the Exchange Offer Registration
Statement includes a plan of distribution containing a statement to the above
effect and the means by which Participating Broker-Dealers may resell the
Exchange Securities, without naming the Participating Broker-Dealers or
specifying the amount of Exchange Securities owned by them, such Prospectus may
be delivered by Participating Broker-Dealers (or, to the extent permitted by
law, made available to purchasers) to satisfy their prospectus delivery
obligation under the Securities Act in connection with resales of Exchange
Securities for their own accounts, so long as the Prospectus otherwise meets the
requirements of the Securities Act.

(b) In light of the above, and notwithstanding the other provisions of this
Agreement, the Issuer and, if applicable, the Guarantors agree to amend or
supplement the Prospectus contained in the Exchange Offer Registration Statement
for a period of up to 180 days after the last Exchange Date (as such period may
be extended pursuant to Section 3(d) hereof), in order to expedite or facilitate
the disposition of any Exchange Securities by Participating Broker-Dealers
consistent with the positions of the Staff recited in Section 4(a) above. The
Issuer and, if applicable, the Guarantors further agree that Participating
Broker-Dealers shall be authorized to deliver such Prospectus (or, to the extent
permitted by law, make available) during such period in connection with the
resales contemplated by this Section 4.

(c) The Initial Purchasers shall have no liability to the Issuer, any, if
applicable, Guarantor or any Holder with respect to any request that they may
make pursuant to Section 4(b) hereof.

5. Indemnification and Contribution. (a) The Escrow Issuer, and upon execution
of the joinder upon consummation of the Acquisition, the Company, and, if
applicable, each Guarantor, jointly and severally, agree to indemnify and hold
harmless each Initial Purchaser and each Holder, their respective affiliates,
directors and officers and each Person, if any, who controls any Initial
Purchaser or any Holder within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act, from and against any and all losses, claims,
damages and liabilities (including, without limitation, legal fees and other
expenses incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred), joint or several, that arise
out of, or are based upon, (1) any untrue statement or alleged untrue statement
of a

 

16



--------------------------------------------------------------------------------

material fact contained in any Registration Statement or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary in order to make the statements therein not misleading, or (2) any
untrue statement or alleged untrue statement of a material fact contained in any
Prospectus, any Free Writing Prospectus or any “issuer information” (“Issuer
Information”) filed or required to be filed pursuant to Rule 433(d) under the
Securities Act, or any omission or alleged omission to state therein a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Issuer in writing through the
Representatives or information relating to any Holder furnished to the Issuer in
writing (including, without limitation, a Notice and Questionnaire of such
Holder) through any selling Holder, respectively, expressly for use therein. In
connection with any Underwritten Offering permitted by Section 3, the Escrow
Issuer, and upon execution of the joinder at the consummation of the
Acquisition, the Company, and, if applicable, the Guarantors, jointly and
severally, will also indemnify the Underwriters, if any, selling brokers,
dealers and similar securities industry professionals participating in the
distribution, their respective affiliates and each Person who controls such
Persons (within the meaning of the Securities Act and the Exchange Act) to the
same extent as provided above with respect to the indemnification of the
Holders, if requested in connection with any Registration Statement, any
Prospectus, any Free Writing Prospectus or any Issuer Information.

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Escrow Issuer and upon execution of the joinder at the consummation
of the Acquisition, the Company, the Guarantors, if applicable, the Initial
Purchasers and the other selling Holders, the directors of the Issuer and, if
applicable, the Guarantors, if applicable, each officer of the Issuer and, if
applicable, the Guarantors who signed the Registration Statement and each
Person, if any, who controls the Issuer, the Guarantors, if applicable, any
Initial Purchaser and any other selling Holder within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act to the same extent as
the indemnity set forth in paragraph (a) above, but only with respect to any
losses, claims, damages or liabilities that arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to such Holder
furnished to the Issuer in writing by such Holder expressly for use in any
Registration Statement, any Prospectus and any Free Writing Prospectus.

(c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnification may be sought pursuant to either paragraph
(a) or (b) above, such Person (the “Indemnified Person”) shall promptly notify
the Person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under paragraph (a) or
(b) above except to the extent that it has been materially prejudiced (including
through the forfeiture of substantive rights or defenses) by such

 

17



--------------------------------------------------------------------------------

failure; and provided, further, that the failure to notify the Indemnifying
Person shall not relieve it from any liability that it may have to an
Indemnified Person otherwise than under paragraph (a) or (b) above. If any such
proceeding shall be brought or asserted against an Indemnified Person and it
shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person and any others entitled to indemnification
pursuant to this Section 5 that the Indemnifying Person may designate in such
proceeding and shall pay the reasonable fees and expenses of such proceeding and
shall pay the fees and expenses of such counsel related to such proceeding, as
incurred. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless (i) the Indemnifying Person and
the Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood and agreed that the Indemnifying Person shall not, in connection with
any proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Persons, and that all such fees and expenses shall
be reimbursed as they are incurred. Any such separate firm (x) for any Initial
Purchaser, its affiliates, directors and officers and any control Persons of
such Initial Purchaser shall be designated in writing by the Representatives,
(y) for any Holder, its directors and officers and any control Persons of such
Holder shall be designated in writing by the Majority Holders and (z) in all
other cases shall be designated in writing by the Issuer. The Indemnifying
Person shall not be liable for any settlement of any proceeding effected without
its prior written consent, but if settled with such consent or if there be a
final judgment for the plaintiff, the Indemnifying Person agrees to indemnify
each Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an Indemnified Person shall have requested that an Indemnifying Person reimburse
the Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the prior written consent of
the Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (A) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

 

18



--------------------------------------------------------------------------------

(d) If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Escrow Issuer, the Company and, if applicable, the Guarantors from the offering
of the Securities and the Exchange Securities, on the one hand, and by the
Holders from receiving Securities or Exchange Securities registered under the
Securities Act, on the other hand, or (ii) if the allocation provided by clause
(i) is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) but also the
relative fault of the Escrow Issuer, the Company and, if applicable, the
Guarantors on the one hand and the Holders on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative fault of the Escrow Issuer, the Company and, if applicable, the
Guarantors on the one hand and the Holders on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Escrow Issuer, the Company and, if
applicable, the Guarantors or by the Holders and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

(e) The Issuer, the Guarantors and the Holders agree that it would not be just
and equitable if contribution pursuant to this Section 5 were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above. The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Person in connection with any such
action or claim for which such Indemnified Person would be entitled to
Indemnification hereunder. Notwithstanding the provisions of this Section 5, in
no event shall a Holder be required to contribute any amount in excess of the
amount by which the total price at which the Securities or Exchange Securities
sold by such Holder exceeds the amount of any damages that such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. The Holders’ obligations to contribute pursuant to
this Section 5 are several and not joint.

 

19



--------------------------------------------------------------------------------

(f) The remedies provided for in this Section 5 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity.

(g) The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchasers or any Holder or any Person controlling any Initial Purchaser or any
Holder, or by or on behalf of the Issuer or the Guarantors or the officers or
directors of or any Person controlling the Issuer or the Guarantors,
(iii) acceptance of any of the Exchange Securities and (iv) any sale of
Registrable Securities pursuant to a Shelf Registration Statement

6. General.

(a) No Inconsistent Agreements. The Issuer and, if applicable, the Guarantors
represent, warrant and agree that (i) the rights granted to the Holders
hereunder do not in any way conflict with and are not inconsistent with the
rights granted to the holders of any other outstanding securities issued or
guaranteed by the Issuer or, if applicable, any Guarantor under any other
agreement and (ii) except for the registration rights agreement related to the
Other Securities, neither the Issuer nor, if applicable, any Guarantor has
entered into, or on or after the date of this Agreement will enter into, any
agreement that is inconsistent with the rights granted to the Holders of
Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof.

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Issuer and, if applicable, the Guarantors have obtained the written
consent of Holders of at least a majority in aggregate principal amount of the
outstanding Registrable Securities affected by such amendment, modification,
supplement, waiver or consent; provided that no amendment, modification,
supplement, waiver or consent to any departure from the provisions of Section 5
hereof shall be effective as against any Holder of Registrable Securities unless
consented to in writing by such Holder. Any amendments, modifications,
supplements, waivers or consents pursuant to this Section 6(b) shall be by a
writing executed by each of the parties hereto.

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telecopier, or any courier guaranteeing overnight delivery (i) if to a
Holder, at the most current address given by such Holder to the Issuer by means
of a notice given in accordance with the provisions of this Section 6(c), which
address initially is, with respect to the Initial Purchasers, the address set
forth in the Purchase Agreement; (ii) if to the Escrow Issuer, the Company or,
if applicable, the Guarantors, initially at the Escrow Issuer’s address set
forth in the Purchase Agreement and thereafter at such other address, notice of
which is given in accordance with the provisions of this Section 6(c); and
(iii) to such other persons at their respective addresses as provided in the
Purchase Agreement and thereafter at such other address, notice of which is
given in accordance with the

 

20



--------------------------------------------------------------------------------

provisions of this Section 6(c). All such notices and communications shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; three Business Days after being deposited in the mail, postage
prepaid, if mailed; when receipt is acknowledged, if telecopied; and on the next
Business Day if timely delivered to an air courier guaranteeing overnight
delivery. Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Purchase Agreement or the Indenture. If any transferee of
any Holder shall acquire Registrable Securities in any manner, whether by
operation of law or otherwise, such Registrable Securities shall be held subject
to all the terms of this Agreement, and by taking and holding such Registrable
Securities such Person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement and such
Person shall be entitled to receive the benefits hereof. The Initial Purchasers
(in their capacity as Initial Purchasers) shall have no liability or obligation
to the Escrow Issuer, the Company or any Guarantors with respect to any failure
by a Holder to comply with, or any breach by any Holder of, any of the
obligations of such Holder under this Agreement.

(e) Third Party Beneficiaries. Each Holder shall be a third party beneficiary to
the agreements made hereunder between the Issuer and, if applicable, the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, and
shall have the right to enforce such agreements directly to the extent it deems
such enforcement necessary or advisable to protect its rights or the rights of
other Holders hereunder.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile, email or other electronic
transmission (i.e., “pdf”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only, are not a part of this Agreement and shall not limit or otherwise affect
the meaning hereof.

(h) Governing Law. This Agreement, and any claim, controversy or dispute arising
under or related to this Agreement, shall be governed by and construed in
accordance with the laws of the State of New York.

(i) Waiver of Jury Trial. The Issuer and, if applicable, the Guarantors hereby
irrevocably waive, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

 

21



--------------------------------------------------------------------------------

(j) Entire Agreement; Severability. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and supersedes all
oral statements and prior writings with respect thereto. If any term, provision,
covenant or restriction contained in this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable or against public
policy, the remainder of the terms, provisions, covenants and restrictions
contained herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated. The Issuer, the Guarantors, if applicable,
and the Initial Purchasers shall endeavor in good faith negotiations to replace
the invalid, void or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, void or
unenforceable provisions.

[remainder of page intentionally left blank; signature pages follow]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

CENTENE ESCROW CORPORATION By  

/s/ Jeffrey A. Schwaneke

Name:   Jeffrey A. Schwaneke Title:   President, Chief Financial Officer and
Treasurer

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Confirmed and accepted as of the date first above written: WELLS FARGO
SECURITIES, LLC By  

/s/ Rob McLean

  Authorized Signatory BARCLAYS CAPITAL INC. By  

/s/ John Skrobe

  Authorized Signatory CITIGROUP GLOBAL MARKETS INC. By  

/s/ Michael Tortora

  Authorized Signatory SUNTRUST ROBINSON HUMPHREY, INC. By  

/s/ Jeffrey Titus

  Authorized Signatory Each for itself and on behalf of the Initial Purchasers

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Annex A

Counterpart to Registration Rights Agreement

The undersigned hereby absolutely, unconditionally and irrevocably agrees as
[Issuer] [a Guarantor] (as defined in the Registration Rights Agreement, dated
February 11, 2016 by and among Centene Escrow Corporation, a Delaware
corporation and Wells Fargo Securities, LLC, Barclays Capital Inc., Citigroup
Global Markets Inc. and SunTrust Robinson Humphrey, Inc., each on behalf of
itself and the other Initial Purchasers) to be bound by the terms and provisions
of such Registration Rights Agreement.

IN WITNESS WHEREOF, the undersigned has executed this counterpart as of
            , 201  .

 

[ISSUER] / [GUARANTOR] By  

 

Name:   Title:  